DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 27 October 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  
Applicant’s arguments with respect to the prior art have been considered but are moot.  Applicant has amended the claims to recite a new combination of limitations which are addressed in the new grounds of rejection presented below.  Examiner notes that absent the recitation of the specific dimensions in the claims, Wu et al. discloses the claimed system including the limitations regarding the curved sections being angled and the ends of the curved sections being aligned.  Applicant argues regarding the specific definition of radius of curvature not being taught by the prior art.  Examiner notes that the grounds of rejection have been modified to reflect Applicant’s amendment.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2008/0196866: previously cited) in view of Iwasawa et al. (US 2013/0111945: cited by Applicant), Kim et al. (US 2009/0084129: cited by Applicant) and Adams et al. (US 5,540,276: cited by Applicant).
Regarding claim 14, Wu et al. discloses a refrigeration system for a refrigerator or a freezer, comprising: 
a compressor (see at least Figure 14, compressor #518); 
a condenser (see at least Figure 14, condenser #516); and 
an evaporator (see at least Figure 14, evaporator #522), 
wherein the evaporator includes a plurality of fins (see at least Annotated Figures 13 and 14, below) and a serpentine coil attached to each of the plurality of fins (see at least Annotated Figures 13 and 14, below), the serpentine coil being formed from a tube having a plurality of pairs of linear sections (see at least Annotated Figures 13 and 14, below) and a plurality of curved sections (see at least Annotated Figures 13 and 14, below), each pair for linear sections being interconnected by a respective curved section (see at least Annotated Figures 13 and 14, below), 
each fin has a length and a width (see at least Annotated Figures 13 and 14, below: fins are three dimensional objects, and a three dimensional object has a length and width), the width defines an evaporator depth (see at least Figure 14, depth of evaporator #522 is defined by the width of the fins, which extend in the front back dimension of the freezer), and the length is greater than the width (see at least Annotated Figure 14, below: the length is greater than the width); and 
the plurality of curved sections that respectively interconnect each pair of linear sections are arranged in three columns that each extend along the length of the fin to define a tube pattern formed along the evaporator depth (see at least Annotated Figures 13 and 14, below, three columns are provided along the evaporator depth and extend in the length direction of the fin); 
the linear sections of each pair of linear sections in each column are staggered such that a respective curved section that interconnects the pair of the linear sections is angled relative to an edge of the fin that extends along the width of the respective fin to provide for air flow between the plurality of pairs of linear sections to increase heat transfer between a refrigerant carried by the serpentine coil and the air (see at least Annotated Figures 13 and 14, below: the curved sections are each angled at an angle), and an outer diameter of the tube is in the range of 6.5 mm to 7.5 mm (see at least Figure 5; paragraph [0044]),
each curved section includes a first end connected to one of the linear sections of the pair of linear sections and a second end connected to the other linear section of the pair of linear sections (see at least Annotated Figures 13 and 14, below: each curved section has an upper end joined to a linear section and a lower end joined to the other linear section of the pair of linear sections), each of the first ends of the curved sections in a respective column being aligned with each 2Application No.: 16/203,843Docket No.: 7647-000078-US-CPB other in the length direction and each of the second ends of the curved sections in the respective column being aligned with each other in the length direction (see at least Annotated Figures 13 and 14, below: each upper end aligns with each other upper end in a respective column, as does each lower end).  
Wu et al. is silent regarding and the width is 60 mm.
However, evaporator depth is a results effective variable, as recognized by Iwasawa et al. (see at least Figure 7 and paragraphs [0064]-[0067]: heat exchange amount is function of tube spacing and evaporator depth, and increased depth increases heat exchange amount).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Wu et al. with and the width is 60 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Wu et al. is silent regarding an outer diameter of the tube is in the range of 6.5 mm to 7.5 mm.  
However, tube outer diameter is a results effective variable, as recognized by Kim et al. (see at least paragraphs [0030]-[0032]), which also teaches outer diameter of heat exchanger tubes in the range of 6.5 mm to 7.5 mm (see at least paragraph [0044]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger of Wu et al. with an outer diameter of the tube is in the range of 6.5 mm to 7.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
Wu et al. in view of Iwasawa et al., and Kim et al. is silent regarding and the three columns are spaced apart from each other in a width direction of the fin by a distance that is less than a radius of curvature of the curved sections, the radius of curvature being a distance from a surface of the fin nearest to the curved sections to a center of the tube located at a center of the curved section, and the distance that the three columns are spaced apart from each other preventing the fin including the three columns of curved sections from being equally divided into three separate fins each having a width of 20 mm that includes a single column of curved sections.
Tube spacing in a heat exchanger, however, is a results effective variable, as evidenced by Adams et al.: staggered tube spacing, including by less than a radius of curvature allows for increased tube density without reducing airflow to an unacceptable level (see at least Adams et al. column 4, lines 44-67).  Furthermore, Applicant has not indicated that the claimed spacing is critical to the invention, stating instead that the spacing may be greater than or less than the radius of curvature (see paragraph [0061]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the evaporator of Wu et al. in view of Iwasawa et al., and Kim et al. with and the three columns are spaced apart from each other in a width direction of the fin by a distance that is less than a radius of curvature of the curved sections, the radius of curvature being a distance from a surface of the fin nearest to the curved sections to a center of the tube located at a center of the curved section, since, as taught by Adams et al. tube spacing is a results effective variable, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  
The combination will result in the distance that the three columns are spaced apart from each other preventing the fin including the three columns of curved sections from being equally divided into three separate fins each having a width of 20 mm that includes a single column of curved sections.
Regarding claim 18, Wu et al. in view of Iwasawa et al., Kim et al., and Adams et al. further discloses wherein the outer diameter of the tube is 7.0 mm (see at least Kim et al. Figure 5; paragraph [0044]).



    PNG
    media_image1.png
    887
    623
    media_image1.png
    Greyscale


Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Iwasawa et al., Kim et al., and Adams et al. as applied to claim 14 above, and further in view of Ikeya et al. (US 5,582,115: previously cited).
Regarding claim 17, Wu et al. in view of Iwasawa et al., Kim et al., and Adams et al. is silent regarding wherein the radius of curvature of the curved sections is in the range of 9 to 12 mm.  
Radius of curvature of curved sections in an evaporator, however, is a results effective variable, as recognized by Ikeya et al. (see at least column 4, lines 24-34: radius of curvature is dependent on the size of the heat exchanger and the tube bending tolerances).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat exchanger in the system of Wu et al. in view of Iwasawa et al., Kim et al., and Adams et al. with wherein the radius of curvature of the curved sections is in the range of 9 to 12 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763